After state and respondent had presented their evidence on trial under an indictment for maintaining a common nuisance, motion for a directed verdict was made and overruled, and exceptions were taken. Indictment, motion and the evidence are made part of the bill of exceptions.
The case was submitted to the jury and verdict of guilty was returned. The gravamen of the charge is that, within a time whose limits are given, the respondent did unlawfully keep and maintain a certain tenement, in Portland, used for the illegal sale and for the illegal keeping of intoxicating liquors, where intoxicating liquors were sold for tippling purposes, a tenement that was then and there a place of resort where intoxicating liquors were unlawfully kept, sold, given away, drank and dispensed.
There is evidence of sales, convincing, if of sufficient weight to remove reasonable doubt, evidence of search by officers of the law at different times, which resulted in the finding of alcohol in large quantities, in “hides” in or about the shop or store of the respondent. The precise location of these hiding-places for liquor was of sufficient moment to warrant a view by the jury, which was asked for, granted and had. We cannot say that the evidence, upon the whole, considered under the instructions of the judge, should not remove all reasonable doubt of the guilt of the accused.
The case is one peculiarly for the jury, and we find no abuse of judicial discretion. Exceptions overruled.